DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant ‘s amendment of September 01, 2022 is acknowledged. It is noted that claim 1 is amended. Claim 6 is canceliered. 
 					Claim Objections
3. 	Claim 1, line 8, is objected under under pre-AIA  to because of the following informalities:  
Claim 1, line 8, “the other end” of each of the contact lamella, lacks proper antecedent basis. 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Glick et al [US9325095].
        Claim 1, the rejection is based on a different embodiment of Glick et al [Figures 6-9) Glick et al disclose a power connector socket, comprising:
        a main body  230 [230=230A+230B] comprising a socket 230B, an opening A at a side portion of the socket 230B, and a chamber B inside the socket 230B; and
a lamella cage 240 passing through the socket 230B, wherein the lamella cage 240 comprises a ring portion 242, 242’ and a plurality of contact lamellae 244, 248, 244’, 248’ outwardly extending from a side portion [of 244A’, of 248A’] of the ring portion 242’ and annularly arranged, the ring portion 242, 242’ is in an inner side of the chamber B, 
one of two ends [at 244A’, 248A’] of each of the contact lamellae 244’ , 248’ comprises a [fixed end [at 244A’, 248A’] formed on the ring portion 242’, a free end [at 244C’, 248C’] [of contact lamellae 244’, 248’] outwardly extends from the fixed end [at 244A’, 248A’] of each of the contact lamellae, and the free ends [at 244C’] are positioned at a portion of the main body 230 adjacent to the opening A, wherein
the lamella cage 240 comprise a plurality of contact portions 248C’ [of contact lamellae 248’] extending toward an inner portion of the socket 230B, the [1st] contact portions 248C’ are on a first position adjacent to the fixed end [at 244A’, 248A’] of each of the contact lamellaes 244’, 248’ and the [2sd] contact portion 244C’ on a second position adjacent to a middle portion of each of the contact lamellae 240. Glick et al disclose the invention generally all as claimed, but does not show the [2sd] contact portion on a second position of  a middle portion of each of the contact lamellae. It would have been obvious to one having ordinary skill at the time the invention was made to modify the [2sd] contact portion of the contact lamellae of Glick by relocating the [2sd] contact portion at the middle portion of the contact lamellae for increasing the connection between the contact lamellas and an insert mating pin.  
 	Claim 2, to the embodiment of figs 6-9, Glick et al disclose the power connector socket according to claim 1, wherein the free ends [at 244C’] obliquely extend to form a cone structure, and each of the free ends extends outwardly and obliquely from a middle section of the corresponding contact lamella.

    PNG
    media_image1.png
    538
    1065
    media_image1.png
    Greyscale

Allowable Subject Matter
6.  	Claims 3-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7. 	The following is a statement of reasons for the indication of allowable subject matter: Regarding to claim 7,
                    Regarding to claim 3, the prior art fails to teach or suggest the main body comprises a cone groove, the cone groove is formed at the inner side of the chamber and adjacent to the opening, and the free ends are positioned at the cone groove.
Regarding to claim 4, the prior art fails to teach or suggest the main body comprises an inner blocking wall and an outer blocking wall respectively formed at two ends of the chamber, a side portion of each of the fixed ends abuts against the inner blocking wall, and a side portion of each of the free ends abuts against the outer blocking wall.
 	Regarding to claim 5, the prior art fails to teach or suggest an outer diameter of the ring portion is equal to or less than an inner diameter of the opening, and an outer diameter of the free end of each of the contact lamellae is greater than the inner diameter of the opening. 
 	Regarding to claim 7, the prior art fails to teach or suggest the lamella cage contact lamella comprise a plurality of long suspension arms and a plurality of short suspension arms, the long suspension arms and the short suspension arms are alternately and spacedly arranged and extending outwardly from the side portion of the ring portion.
     Applicant argument regarding to the amendment are moot in view of new ground rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Patel Tulsidas can be reached on 571-272--2298. The fax phone number for the organization where this application or proceeding is assigned is 571-272-2298.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG  CHI THI NGUYEN/               Primary Examiner, Art Unit 2832